Citation Nr: 0925236	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  03-05 402A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a history of a 
compression fracture (claimed as a back condition).

2.  Entitlement to service connection for dislocation of the 
right clavicle (claimed as a right shoulder condition).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to 
February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen the Veteran's previously denied claims of entitlement 
to service connection for a history of a compression fracture 
(claimed as a back condition), and for dislocation of the 
right clavicle (claimed as a right shoulder condition).  The 
Veteran testified before the Board in a June 2005 hearing 
that was held at the RO.  

In a November 2006 decision, the Board reopened the Veteran's 
previously claims and remanded the underlying claims for 
service connection for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

In June 2009, the Board notified the Veteran that the Judge 
before whom he had testified in June 2005 was no longer 
employed by the Board.  He was offered an additional 
opportunity to testify before the Board.  In a statement 
received later that month, the Veteran requested an 
additional hearing to be held at his local regional office.  
As such a hearing has not yet been conducted, the RO should 
schedule such a hearing.  38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2008).
Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a travel board 
hearing in connection with his appeal 
to be held at his local RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

